DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 26-50), in the reply filed on 02/08/2022, is acknowledged.
A prior art search for Applicants’ elected species 
    PNG
    media_image1.png
    331
    356
    media_image1.png
    Greyscale
 wherein R1 is tert-butyl; R2 is H; Ro is fluoro; X1 is CH2; X2 is CRk wherein Rk is H; X3 is CH; Ry is H; and Q3 is -CH3, did not retrieve any prior art.  See “SEARCH 6” in enclosed search notes.
The Markush search was extended to a compound of genus Formula Ig of base claim 26 wherein R1 is C3alkyl; R2 is H; X1, X2, and X3 are each -CH=; and Ry and Q3 are o is methyl, which retrieved an applicable prior art reference.  See “SEARCH 6” in enclosed search notes.  Therefore, the Markush search will not be extended unnecessarily to additional species of genus Formula Ig of base claim 26 for/in/during this Office Action.
Furthermore, the “SEARCH 6” search results were reviewed for double patent references sharing the instant application’s inventor and assignee/owner names.  This retrieved the parent patent as a double patent reference.
Moreover, a double patent search of PALM and PE2E SEARCH Databases for the instant application’s inventor and assignee/owner names retrieved the parent patent as a double patent reference.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Please note that the scope of double patent and prior art search has not been extended beyond Applicants’ elected species and the prior art compound, below (wherein Ro is methyl), following Markush search procedure.  The entire scope of claim 26 and 42 have not yet been searched in accordance with Markush search practice.
The elected species and extended Markush search (as described, above) read on claims 26-27, 30-32, 34-38, 40-42, and 49-50.
Claims 51-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim.  Furthermore, claims 28-29, 33, 39, and 43-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of Group I, there being no allowable generic or linking claim.  Election was made without02/08/2022.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claims 26 and/or 42 that finds prior art against at least one of these claims; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/165,151
This Office Action is responsive to the amended claims of February 8, 2022.
Previously presented claims 26-27, 30-32, 34-38, 40-42, and 49-50 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/165,151, filed 02/02/2021, as a continuation of 16/093,854, filed 10/15/2018, now U.S. Patent #:  10,954,241.  Application 16/093,854 is a national stage entry of PCT/GB2017/051076, International Filing Date: 04/18/2017, which claims foreign priority to the following United Kingdom patent applications:  1606631.8, filed 04/15/2016; and 1619277.5, filed 11/14/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 filed in the parent file wrapper (16/093,854).
The instant claims find support in the United Kingdom foreign priority application 1619277.5 (filed November 14, 2016).  Therefore, the effective filing date of the instant application is 11/14/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/08/2022 and 02/02/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-27, 30, 34-38, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over:
REN (WO 2010/006086 A2, referenced in IDS of 02/02/2021).

The instant claim 26 is drawn to a genus formula Ig.  Additionally, claims 49-50 are drawn to pharmaceutical compositions comprising said compounds.

Determining the scope and contents of the prior art:
The reference REN teaches the compound 25:  
    PNG
    media_image2.png
    468
    660
    media_image2.png
    Greyscale
 (page 94), wherein R1 is C3alkyl; R2 is H; X1, X2, and X3 are each -CH=; and Ry and Q3 are each H, which is a RET kinase inhibitor (paragraph [00395]) useful to treat cancer (see paragraph [0028]).

    PNG
    media_image3.png
    344
    330
    media_image3.png
    Greyscale
 , or a pharmaceutically acceptable salt thereof (paragraph [0013]), which encompasses the compound 25, above.  Compound 25, above, falls within the genus Formula I.  Formula I permits X1 to be -CR2, wherein R2 can be a hydrogen or methyl (paragraph [0013]).  Furthermore, REN teaches the sub-genus Formula I-E 
    PNG
    media_image4.png
    297
    276
    media_image4.png
    Greyscale
 (page 45), which also falls within genus Formula I, above, and which shows the methyl at the Ro location 1 and -CR2 location (REN genus Formula I para [0013]).  Compounds of genus Formula I and sub-genus Formula I-E are all RET kinase inhibitors (paragraph [00395]) useful to treat cancer (para [0028]).
Moreover, REN teaches a pharmaceutical composition comprising said compound, and a pharmaceutically acceptable carrier (para [0026]).  This rejects claim 49.

Ascertaining the differences between the prior art and the claims at issue:
While REN teaches a RET kinase inhibitor compound 25, as defined, above, useful to treat cancer, it does not teach said compound 25, above, wherein Ro is methyl, which would fall within/encompass the genus formula Ig of base claim 26.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of RET kinase inhibitor compounds of formula Ig useful for treating cancer and possesses the technical knowledge necessary to make adjustments to the compounds to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of RET kinase inhibitor compounds of formula Ig and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 26-27, 30, 34-38, and 49 are prima facie obvious in light of the teachings of REN.
The artisan would find obvious before the effective filing date of the instant invention to substitute a methyl in place of the hydrogen at the Ro location of compound 25, above, thereby arriving at a compound of genus formula Ig of instant base claim 26.
The artisan would be motivated to substitute a methyl as permitted by genus formula I from paragraph [0013] as described, above, and as depicted in sub-genus formula I-E on page 45 as described, above, in place of the hydrogen at the Ro location of compound 25 (page 94), illustrated and described, above, thereby arriving at a compound of genus formula Ig of base claim 26 wherein Ro is methyl.  The artisan would expect that the compound with methyl at the Ro location would behave identically (as a RET kinase inhibitor (paragraph [00395]) and be useful to treat cancer (paragraph [0028])), as the compound 25 (which is a known RET kinase inhibitor (para [00395]) and is useful to treat cancer (para [0028]) since the compounds of REN (including genus Formula I (para [0013] and sub-genus Formula I-E (page 45) and compound 25 (page 94) are all known RET kinase inhibitors (paragraph [00395]) useful to treat cancer (see paragraph [0028]).  Thus, a modified compound 25 with methyl at the Ro location would be expected to be a RET kinase inhibitor useful to treat cancer since the methyl-containing compound and compound 25, above, both fall within genus Formula I (para [0013]), which permits either a H or methyl at the Ro location, and since compounds of 

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-27, 30-32, 35-38, 40-42, and 49-50 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-20 of 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, the compound 
    PNG
    media_image5.png
    60
    594
    media_image5.png
    Greyscale
  of reference claim 19, illustrated as 
    PNG
    media_image6.png
    430
    444
    media_image6.png
    Greyscale
 (cols 131-132), is Applicants’ elected species, and anticipates the base instant claims 26-27, 30-32, 35-38, and 40-42, wherein R1 is tert-butyl; R2 is H; Ro is fluoro; X1 is CH2; X2 is CRk wherein Rk is H; X3 is CH; Ry is H; and Q3 is -CH3.
Furthermore, the pharmaceutical composition reference claim 20, anticipates instant claims 49-50, drawn to the same.
	This reference will no doubt serve as an anticipatory non-statutory double patent reference for other compounds of base instant claims 26 and 42, which will be cited when the Markush search is extended accordingly.
	A Terminal Disclaimer filed against the parent patent will render moot this rejection and prevent reapplication of the parent as a non-statutory double patent 
Conclusion
No claims are allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625